Exhibit 10.2

AGREEMENT OF PURCHASE AND SALE

by and between

COMMERCIAL STATION LLC, a Florida limited liability company

as Seller

and

UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,

a Florida corporation

and/or its Permitted Assigns

as Buyer

Date of Execution between the last of Seller and Buyer: July 12, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 Basic Information

     1   

1.1

    

Certain Basic Terms

     1   

1.2

    

Closing Costs

     3   

1.3

    

Notice Addresses

     4   

ARTICLE 2 Property

     4   

2.1

    

Description of The Property

     4   

ARTICLE 3 Earnest Money Deposit

     5   

3.1

    

Deposit and Investment of Earnest Money Deposit

     5   

3.2

    

Form

     5   

3.3

    

Disposition of Earnest Money Deposit

     5   

ARTICLE 4 Due Diligence

     6   

4.1

    

Due Diligence Materials To Be Delivered

     6   

4.2

    

Due Diligence Materials To Be Made Available

     6   

4.3

    

Due Diligence/Termination Right

     6   

4.4

    

Intentionally Omitted

     6   

4.5

    

Proprietary Information; Confidentiality

     6   

4.6

    

Representation or Warranty by Seller as to Property Documents

     7   

4.7

    

Buyer’s Agreement to Indemnify

     7   

4.8

    

No Representations or Warranties/AS-IS Sale

     7   

BUYER’S INITIALS TO ACKNOWLEDGE THE FOREGOING SECTION 4.10

     7   

ARTICLE 5 Title and Survey

     7   

5.1

    

Existing Title Insurance Policy; Title Insurance Commitment

     7   

5.2

    

New or Updated Survey

     7   

5.3

    

Title Review

     8   

5.4

    

Form of Deed

     8   

ARTICLE 6 Operations and Risk of Loss

     8   

6.1

    

Ongoing Operations

     8   

6.2

    

Damage

     9   

6.3

    

Condemnation

     10   

6.4

    

Tenant Estoppel Certificates

     10   

ARTICLE 7. Closing

     10   

7.1

    

Closing

     10   

7.2

    

Conditions to Parties’ Obligation to Close

     10   

7.3

    

Seller’s Deliveries

     11   

7.4

    

Buyer’s Deliveries

     11   

7.5

    

Closing Statement

     12   

7.6

    

Possession

     12   

 

i



--------------------------------------------------------------------------------

7.7

    

Delivery of Books and Records

     12   

7.8

    

Notice to Tenants

     12   

ARTICLE 8 Prorations, Deposits, Commissions

     12   

8.1

    

Prorations

     12   

8.2

    

Closing Costs

     14   

8.3

    

Final Adjustment After Closing

     14   

8.4

    

Commissions

     14   

ARTICLE 9 Representations and Warranties

     15   

9.1

    

Seller’s Representations and Warranties

     15   

9.2

    

Buyer’s Representations and Warranties

     15   

9.3

    

Survival

     15   

ARTICLE 10 Default and Remedies

     16   

10.1

    

Seller’s Remedies

     16   

10.2

    

Buyer’s Remedies

     16   

10.3

    

Other Expenses

     16   

ARTICLE 11 Miscellaneous

     16   

11.1

    

Parties Bound; Assignment

     16   

11.2

    

Headings

     17   

11.3

    

Invalidity and Waiver

     17   

11.4

    

Governing Law; Venue

     17   

11.5

    

TIME IS OF THE ESSENCE

     17   

11.6

    

Confidentiality; Off-Market

     17   

11.7

    

Notices

     17   

11.8

    

Construction

     18   

11.9

    

Calculation of Time Periods

     18   

11.10

    

Execution in Counterparts

     18   

11.11

    

No Recordation

     18   

11.12

    

Further Assurances

     18   

11.13

    

Discharge of Obligations

     18   

11.14

    

No Third Party Beneficiary

     18   

11.15

    

Radon Gas

     18   

11.16

    

Attorneys’ Fees, Costs and Expenses

     19   

11.17

    

WAIVER OF JURY TRIAL

     19   

11.18

    

Entirety and Amendments

     19   

11.19

    

Section 1031 Exchange

     19   

11.20

    

Reimbursement for Certain Legal Fees

     19   

ARTICLE 12 Lender Consent

     19   

12.1

    

The Mortgage Loan

     19   

12.2

    

The Loan Assumption

     20   

12.3

    

Outside Date for Lender Consent

     20   

ARTICLE 13 Promed Termination

     21   

 

ii



--------------------------------------------------------------------------------

Schedule of Exhibits

 

Exhibit A   -    Legal Description of Real Property Exhibit B   -    Form of
Tenant Estoppel Certificate Exhibit C   -    Permitted Exceptions Exhibit D   -
   Form of Deed Exhibit E   -    Form of Bill of Sale, Assignment Exhibit F   -
   Form of Notice to Tenants Exhibit G   -    The Leases Exhibit H   -    Title
Insurance Policy Exhibit I   -    Seller’s Affidavit Exhibit J   -    Loan
Amortization Schedule Exhibit K   -    Intentionally Omitted Exhibit L   -   
List of Property Information to be Delivered by Seller to Purchaser

 

i



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

[Commercial Station – Fort Lauderdale, Florida]

This Agreement of Purchase and Sale (this “Agreement”) is made and entered into
by and between Buyer and Seller.

RECITALS

A. Seller and Buyer are parties to that certain Lease, dated July 12, 2013 (the
“Lease”) as Landlord and Tenant, respectively.

B. Seller and Buyer have entered into this Agreement to provide for Buyer’s
purchase of the Property upon the termination of the Lease as provided for in
this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Buyer to Seller,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Buyer and Seller agree as follows:

ARTICLE 1

Basic Information

1.1 Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

1.1.1 Seller. COMMERCIAL STATION LLC, a Florida limited liability company

1.1.2 Buyer: UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY, a Florida
corporation and/or its Permitted Assigns (as defined below).

1.1.3 Purchase Price and Loan Amortization Credit: FIVE MILLION NINE HUNDRED
NINETY THOUSAND & NO/100 DOLLARS (U.S. $5,990,000). The Purchase Price shall be
subject to adjustment at Closing as follows:

(a) Loan Amortization Credit. Buyer shall be entitled to a credit reducing the
Purchase Price (the “Loan Amortization Credit”) for each month where Tenant pays
Rent (as defined in the Lease) to Landlord under the Lease. The Loan
Amortization Credit shall be equal to aggregate of the principal reduction
component of Seller’s mortgage payments (as opposed to that portion of such
payment which is interest) for each month of the Lease, as reflected on the
Seller’s Loan Amortization Schedule attached to this Agreement as Exhibit J.
During the month of the Closing, the subject amount of principal being amortized
shall be calculated on a per diem basis by dividing the principal amount for the
subject month by the number of days in the subject month. Prior to Closing,
Seller shall advise Buyer in writing of the amount of the Loan Amortization
Credit which will reduce the Purchase Price.



--------------------------------------------------------------------------------

(b) Loan Assumption Credit. The Purchase Price shall further be subject to a
credit for the Loan Assumption Amount (as such amount is defined in Article 12
below).

(c) Lease Credit. The Purchase Price shall further be subject to a credit for
all prepaid rent payments not previously applied and the Security Deposit (as
set forth in the Lease) to the extent not previously applied.

1.1.4 Earnest Money Deposit: $100,000 plus interest thereon, pursuant to
Section 3.1.

1.1.5 Escrow Agent:

Stearns Weaver Miller Weissler

Alhadeff & Sitterson, P.A.

200 East Las Olas Boulevard, Penthouse A

Fort Lauderdale, FL 33301

Attention: George A. Pincus, Esq.

Facsimile: (954) 766-9719

1.1.6 Brokers:

Seller’s Broker:

Brenner Real Estate Group

1500 West Cypress Creek Road, Suite 409

Fort Lauderdale, FL 33309

Attention: Scott Brenner, President

Buyer’s Broker: None.

1.1.7 Effective Date: The Effective Date shall be the date on which this
Agreement is executed by the latter to sign of Buyer or Seller, as indicated on
the signature pages of this Agreement.

1.1.8 Title and Survey Review Period: The period ending twenty (20) days after
the Effective Date.

1.1.9 Closing Date: Assuming Buyer has not otherwise terminated this Agreement
on the terms and conditions provided for herein, the Closing Date shall be as
follows:

(a) Lender Consent. If Seller is successful in obtaining Lender Consent (as
defined below), then Seller shall provide Buyer written notice thereof (the
“Lender Consent Notice”). Buyer shall have ten (10) days following receipt of
the Lender Consent Notice to advise Seller in writing (the “Buyer Response”) if
Buyer (i) approves the terms of the Loan Assumption (defined below); or
(ii) does not approve the terms of

 

2



--------------------------------------------------------------------------------

the Loan Assumption. If Buyer approves the terms of the Loan Assumption, then
Closing shall occur thirty (30) days after Seller receives the Buyer Response.
If Buyer does not approve the terms of the Loan Assumption, then Closing shall
no later than the Outside Closing Date. If Buyer fails to timely deliver the
Buyer Response, Buyer shall be deemed to have elected option (i) above.

(b) Outside Closing Date. In the event that Seller does not obtain Lender
Consent, then Closing shall occur not later than February 5, 2015 (the “Outside
Closing Date”), which is after the date upon which Seller can repay the Loan
maturity date of the Loan (defined below).

(c) Buyer shall have no right to terminate this Agreement unless otherwise
provided for in this Agreement.

1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

  

Responsible Party

Search and exam fees for the preparation of the Title Insurance Commitment
required to be delivered pursuant to Section 5.1    Seller Brokerage Commission
to Seller’s Broker    Seller Premium for the Title Insurance Policy obtained by
Buyer pursuant to Section 5.4    Buyer Premium for any and all mortgagee title
insurance policies and endorsements desired by Buyer    Buyer Costs of Survey
and/or any revisions, modifications or recertifications thereto    Buyer Costs
for UCC Searches    Buyer Recording Fees for the Deed    Buyer Documentary Stamp
Tax on the Deed    Seller Documentary Stamp Tax, Intangible Tax, recording fees
and any and all other costs, charges, fees or assessments due in connection with
any mortgage loan which Buyer obtains in connection with the transactions
contemplated by this Agreement    Buyer All other closing costs, expenses,
charges and fees    Apportioned as is customary in commercial real estate sale
transactions in Broward County, Florida

 

3



--------------------------------------------------------------------------------

Costs, fees, assessments, etc. of any nature associated with the assumption of
Seller’s loan on the property.    Shared 50% each to Seller and Buyer

1.3 Notice Addresses.

 

Seller:    Commercial Station LLC   Copy to:    Stearns Weaver Miller Weissler
   c/o Brenner Real Estate Group      Alhadeff & Sitterson, P.A.    1500 West
Cypress Creek Road,      200 East Las Olas Boulevard    Suite 409      Penthouse
A    Fort Lauderdale, FL 33309      Fort Lauderdale, FL 33301    Attention:
Scott Brenner,      Attention: George A. Pincus, Esq.   

President

Facsimile: (954) 596-5501

     Facsimile: (954) 766-9719 Buyer:    Universal Property & Casualty   Copy
to:    Arthur B. D’Almeida P.A.    Insurance Company      105 East Palmetto Park
Road    1110 W Commercial Blvd., Suite 300      Boca Raton, FI 33432   

Fort Lauderdale, FL 33309

Attention: Mr. Stephen J. Donaghy

Executive Vice President

Chief Administrative Officer

Facsimile: (954) 795-8120

     Facsimile: (561) 362-8512

ARTICLE 2

Property

2.1 Description of The Property. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the following property (collectively, the “Property”):

2.1.1 Real Property. The real property described in Exhibit “A” attached hereto
(the “Land”), together with (i) all improvements located thereon
(“Improvements”), (ii) all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, development rights, land use entitlements
and appurtenances thereon or in anywise appertaining thereto, and (iii), all
right, title, and interest of Seller, if any, in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining such Land (collectively, the “Real Property”).

2.1.2 Leases. All of Seller’s right, title and interest in all leases for
tenants at the Real Property (the “Tenants”), as detailed in Exhibit “G” (the
“Leases”).

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest,
without warranty, except as specifically provided for in this Agreement, in the
equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or

 

4



--------------------------------------------------------------------------------

management of the Real Property, but specifically excluding any items of
personal property owned by tenants at or on the Real Property and further
excluding any items of personal property owned by third parties and leased to
Seller (collectively, the “Tangible Personal Property”).

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, without warranty, except as specifically provided for in this Agreement,
in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trademarks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller);
warranties (to the extent assignable without cost to Seller); contract rights
related to the construction, operation, ownership or management of the Real
Property, if any (but only to the extent assignable without cost to Seller and
Seller’s obligations thereunder are expressly assumed by Buyer pursuant to this
Agreement); governmental permits, approvals and licenses, if any (to the extent
assignable without cost to Seller); and telephone exchange numbers (to the
extent assignable without cost to Seller) (collectively the “Intangible Personal
Property”).

ARTICLE 3

Earnest Money Deposit

3.1 Deposit and Investment of Earnest Money Deposit. Concurrently with the
execution and delivery of this Agreement, Buyer shall deposit with Escrow Agent
the amount set forth in Section 1.1.4 as the Earnest Money Deposit (the “Earnest
Money Deposit”). Upon receipt of a properly completed W-9 from Buyer, Escrow
Agent shall invest the Earnest Money Deposit in government insured
interest-bearing accounts reasonably satisfactory to Seller and Buyer, shall not
commingle the Earnest Money Deposit with any funds of Escrow Agent or others,
and shall promptly provide Buyer and Seller with confirmation of the investments
made. Such account shall have no penalty for early withdrawal, and Buyer accepts
all risks with regard to such account.

3.2 Form. The Earnest Money Deposit shall be in the form of a certified or
cashier’s check drawn on a bank having offices in, Broward County or Miami-Dade
County, Florida or a wire transfer to Escrow Agent of immediately available U.S.
federal funds.

3.3 Disposition of Earnest Money Deposit. The Earnest Money Deposit shall be
applied as a credit to the Purchase Price at Closing. In the event of a
termination of this Agreement by Buyer, Escrow Agent is authorized to deliver
the Earnest Money Deposit to the party hereto entitled to same pursuant to the
terms hereof on or before the tenth (10th) business day following receipt by
Escrow Agent and the non-terminating party of written notice of such termination
from the terminating party, unless the other party hereto notifies Escrow Agent
that it disputes the right of the other party to receive the Earnest Money
Deposit. In such event, Escrow Agent may interplead the Earnest Money Deposit
into a court of competent jurisdiction in the county in which the Earnest Money
Deposit has been deposited. All attorneys’ fees and costs and Escrow Agent’s
costs and expenses incurred in connection with such interpleader shall be
assessed against the party that is not awarded the Earnest Money Deposit, or if
the Earnest Money Deposit is distributed in part to both parties, then in the
inverse proportion of such distribution.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

Due Diligence

4.1 Due Diligence Materials To Be Delivered. Buyer acknowledges and agrees that
Buyer is in receipt of all of the materials listed in Exhibit “L” (the “Property
Information”), which constitutes the documents related to the Property in
Seller’s possession or control, all of which shall be certified by Seller as
being true, correct and complete, to the best of Seller’s knowledge.

4.2 Due Diligence Materials To Be Made Available. To the extent such items are
in Seller’s possession or control, Seller shall make available to Buyer for
Buyer’s review on not less than 24 hours advance telephone or written notice, at
Seller’s option at either the offices of Seller’s property manager or at the
Property, the following items and information (the “Additional Property
Information”), and Buyer at its expense shall have the right to make copies of
same;

4.2.1 Tenant Files. The tenant files for all tenants (“Tenant Files”);

4.2.2 Warranties. Warranties, if any, on roofs, air conditioning units, fixtures
and equipment.

4.2.3 Contracts. All existing maintenance and service contracts affecting the
Property.

4.3 Due Diligence/Termination Right. Buyer acknowledges and agrees that Buyer
has examined, inspected and investigated the Property Information and the
Property and, in Buyer’s sole and absolute judgment and discretion, Buyer has
determined that the Property is acceptable to Buyer and Buyer shall have no
right to terminate this Agreement (subject only to Seller’s default hereunder or
as otherwise provided herein).

4.4 Intentionally Omitted.

4.5 Proprietary Information; Confidentiality. Buyer acknowledges that the
Property Information is proprietary and confidential. Buyer shall not use the
Property Information for any purpose other than as set forth in the preceding
sentence. Except as may be otherwise required by law, Buyer shall not knowingly
disclose the contents of this Agreement or any of the information herein to any
person other than to those persons (including, but not limited to, its
attorneys, accountants, investors, advisors, agents, affiliates and partners)
who are responsible for determining the feasibility of Buyer’s acquisition of
the Property and who are notified of the confidentiality of such information as
required hereby (collectively, “Permitted Outside Parties”). In permitting Buyer
to review the Property Information or any other information, Seller has not
waived any privilege or claim of confidentiality with respect thereto, and no
third party benefits or relationships of any kind, either express or implied,
have been offered, intended or created.

 

6



--------------------------------------------------------------------------------

4.6 Representation or Warranty by Seller us to Property Documents. Seller
represents and warrants, to the best of Seller’s knowledge that the Property
Information is true correct and complete.

4.7 Buyer’s Agreement to Indemnify. Buyer indemnifies and holds Seller harmless
from and against any and all liens, claims, causes of action, damages,
liabilities and expenses (including reasonable attorneys’ fees) arising out of
Buyer’s inspections or tests which Buyer has or may conduct in the future or any
violation of the provisions of this Article 4. provided, however, the indemnity
shall not extend to protect Seller from any pre-existing liabilities for matters
merely discovered by Buyer (i.e., latent environmental contamination or
pre-existing dangerous or negligent conditions at the Property) so long as
Buyer’s actions do not aggravate any pre-existing liability of Seller. Buyer
also indemnifies and holds any tenant harmless from and against any and all
claims, causes of action, damages, liabilities and expenses which such tenant
actually suffers or incurs due to Buyer’s breach of its obligation under this
Article 4. Buyer’s obligations under this Section 4.8 shall survive the
termination of this Agreement and shall survive the Closing.

4.8 No Representations or Warranties/AS-IS Sale. EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR IN THE EXHIBITS ATTACHED HERETO, SELLER HAS NOT MADE
AND MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER TO BUYER OR ANY AGENT,
REPRESENTATIVE OR CONTRACTOR OF BUYER, WITH RESPECT TO THE CONDITION OF THE
PROPERTY, INCLUDING ENVIRONMENTAL MATTERS. BUYER AGREES AND ACKNOWLEDGES THAT
BUYER SHALL PURCHASE AND ACQUIRE THE PROPERTY IN ITS “AS-IS/WHERE IS” SHAPE AND
CONDITION, WITH ANY AND ALL FAULTS.

BUYER’S INITIALS TO ACKNOWLEDGE THE FOREGOING SECTION 4.10

ARTICLE 5

Title and Survey

5.1 Existing Title Insurance Policy; Title Insurance Commitment. Attached to
this Agreement as Exhibit “H” is a copy of Seller’s existing owner’s title
insurance policy for the property owned by Seller of which the Property is a
portion. Buyer shall obtain, based on such existing owner’s title insurance
policy a current commitment for title insurance or preliminary title report (the
“Title Insurance Commitment”) issued by a title insurance company selected by
Buyer and licensed to do business in the State of Florida (the “Title Insurance
Company”), in the amount of the Purchase Price for the issuance of a ALTA
Owner’s Policy of title insurance (10/17/92 Form with Florida modifications),
naming Buyer as the proposed insured (the “Title Insurance Policy”).

5.2 New or Updated Survey. Buyer, at Buyer’s cost and expense during the Title
and Survey Review Period may have an updated or new survey of the Property
completed by a Florida licensed surveyor.

 

7



--------------------------------------------------------------------------------

5.3 Title Review. During the Title and Survey Review Period, Buyer shall review
title to the Property as disclosed by the Title Insurance Commitment and the
Survey. If the Title Insurance Commitment shows title to the Property to be
subject to matters other than the Permitted Exceptions listed in Exhibit “C”
(the “Permitted Exceptions”) or which otherwise render title to the Property
unmarketable, then Buyer shall, prior to the end of the Title and Survey Review
Period, notify Seller in writing specifying the exact nature of Buyer’s title
objection (a “Title Objection”). Seller shall, within thirty (30) days of the
date notice of a Title Objection is delivered to Seller, attempt to remove those
Title Objections raised in the written notice and the Closing shall be extended
accordingly, if necessary. If Seller is unsuccessful in removing such exceptions
within said thirty (30) day time period, Buyer shall have the option exercisable
within five (5) days after the end of such thirty (30) day period and written
notice from Seller of its failure to remove such exception, of either accepting
title as it then is, with the Title Objection then becoming a Permitted
Exception, or terminating this Agreement and requiring a return of the Earnest
Money Deposit, together with any interest accrued thereon, which shall forthwith
be returned to Buyer, and thereupon Buyer and Seller shall be released from all
obligations under this Agreement, and this Agreement shall be null, void and of
no further force or effect, provided however that the Lease shall remain in full
force and effect. Seller agrees that it shall, as to any exceptions to which
Buyer has objected as provided above, use good faith, and reasonable diligence
to correct such defects within the time period provided for same but, will not
be obligated to bring suit or (with the exception of removing any payoff of
mortgage liens and any other liquidated amounts, encumbrances, taxes, accrued
assessments or judgments which shall all be paid from the proceeds at Closing)
take any other action to cure any Title Objection. If at any time subsequent to
the delivery of the Title Insurance Commitment and the termination of the Title
and Survey Review Period, but prior to the Closing of this transaction, title to
the Property is found to be subject to additional exceptions filed of record
after the effective date and time of the Title Insurance Commitment which render
title to the Property unmarketable, or uninsurable, as defined above,
(“Additional Defects”), Buyer shall give written notice of such Additional
Defects to Seller prior to the Closing Date. Any Additional Defects, other than
those created by, through or under Buyer, shall be removed of record by Seller
through reasonable best efforts and, if necessary, Closing shall be delayed by a
period not to exceed thirty (30 days to allow such removal. If such Additional
Defects are not removed within thirty (30) day period, then Buyer shall have the
same options upon receipt of written notice from Seller as Buyer has been
granted in this Paragraph as if Seller did not cure the Title Objection. If
Seller is responsible for causing such Additional Defects, Seller shall be
obligated to remove same at Seller’s sole cost and expense.

5.4 Form of Deed. Seller shall convey title to the Property to Buyer by special
warranty deed (the “Deed”), subject only to the Permitted Exceptions,
substantially in the form attached to this Agreement as Exhibit “D”.

ARTICLE 6

Operations and Risk of Loss

6.1 Ongoing Operations. From the Effective Date through Closing

6.1.1 New Contracts. Except as provided in Subsection 6.1.4 Seller shall not
enter into or amend any contract affecting the Property subsequent to the
Closing, except contracts entered into in the ordinary course of business that
are terminable without cause and without the payment of any termination penalty
on not more than thirty (30) days’ prior notice.

 

8



--------------------------------------------------------------------------------

6.1.2 Maintenance of Improvements; Removal of Personal Property. Subject to
Sections 6.2 and 6.3, Seller shall maintain all Improvements substantially in
their present condition (ordinary wear and tear and casualty excepted) and in a
manner consistent with Seller’s maintenance of the Improvements during Seller’s
period of ownership. Seller will not remove any Tangible Personal Property
except as may be required for necessary repair or replacement, and replacement
shall be of approximately equal quality and quantity as the removed item of
Tangible Personal Property, Seller shall not, from and after the last day of the
Inspection Period, and provided that Buyer has not otherwise terminated this
Agreement at the conclusion of the Inspection Period, as provided for herein,
without Buyer’s prior consent, make any alterations to the Property, which
consent shall not be unreasonably withheld or delayed.

6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall retain a licensed adjuster (reasonably satisfactory to
Purchase) in order to estimate the cost to repair and the time required to
complete repairs and will provide Buyer written notice of such adjuster’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

6.2.1 Material Damage. In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, either Seller or Buyer
may, at its option, terminate this Agreement by delivering written notice to the
other on or before the expiration of thirty (30) days after the date Seller
delivers the Casualty Notice to Buyer (and if necessary, the Closing Date shall
be extended to give the parties the full thirty-day period to make such election
and to obtain insurance settlement agreements with Seller’s insurers). Upon any
such termination, the Earnest Money Deposit shall be returned to Buyer and the
parties hereto shall have no further rights or obligations hereunder, other than
those that by their terms survive the termination of this Agreement. If neither
Seller nor Buyer so terminates this Agreement within said thirty (30) day
period, then the parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing
Seller shall assign to Buyer, without representation or warranty by or recourse
against Seller, all of Seller’s rights in and to any resulting insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
Buyer shall assume full responsibility for all needed repairs, and Buyer shall
receive a credit at Closing for any deductible amount under such insurance
policies (but the amount of the deductible plus insurance proceeds shall not
exceed the lesser of (A) the cost of repair or (B) the Purchase Price and a pro
rata share of the rental or business loss proceeds, if any). For the purposes of
this Agreement, “Material Damage” and “Materially Damaged” means damage which,
in such adjuster’s reasonable estimation, certified to Seller and Buyer, exceeds
$500,000 to repair or which, in such adjuster’s reasonable estimation, certified
to Seller and Buyer, will take longer than one hundred eighty (180) days to
repair.

6.2.2 Not Material Damage. If the Property is not Materially Damaged, then
neither Buyer nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (i) repair the damage before the Closing in
a manner reasonably satisfactory to Buyer, or (ii) credit Buyer at Closing for
the reasonable cost to complete the repair (in which case Seller shall retain
all insurance proceeds and Buyer shall assume full responsibility for all needed
repairs).

 

9



--------------------------------------------------------------------------------

6.3 Condemnation. If proceedings in eminent domain are instituted with respect
to the Property or any portion thereof, Buyer may, at its option, by written
notice to Seller given within ten (10) days after Seller notifies Buyer of such
proceedings (and if necessary the Closing Date shall be automatically extended
to give Buyer the full ten-day period to make such election), either:
(i) terminate this Agreement, in which case the Earnest Money Deposit shall be
immediately returned to Buyer and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (ii) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Buyer its entire right title and
interest in and to any condemnation award, and Buyer shall have the sole right
after the Closing to negotiate and otherwise deal with the condemning authority
in respect of such matter. If Buyer does not give Seller written notice of its
election within the time required above, then Buyer shall be deemed to have
elected option (ii) above.

6.4 Tenant Estoppel Certificates. Seller shall obtain from each of the tenants
at the Property (except for Buyer in its capacity as Tenant under the Lease) a
Tenant Estoppel Certificate substantially in the form attached to this Agreement
as Exhibit B not less than ten (10) days prior to Closing, but not more than
thirty (30) days prior to Closing.

ARTICLE 7

Closing

7.1 Closing. The consummation of the transaction contemplated herein (the
“Closing”) shall occur on the Closing Date at the offices of Seller’s attorney
or Buyer’s lender (or such other location as may be mutually agreed upon by
Seller and Buyer). Closing may also be accomplished by mail or hand delivery of
documents and wire transfer of the Cash to Close, pursuant to procedures agreed
to among the parties prior to the Closing Date.

7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Buyer, on the other hand, to consummate the transactions contemplated hereunder
are conditioned upon the following:

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the date of this Agreement and the Closing Date;

7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

7.2.3 Lender Consent. Seller has obtained Lender Consent, as provided for in
Section 12.1 below.

7.2.4 Existing Tenant. Seller has obtained the Promed Termination Agreement
(defined below), as provided for in Section 13 below.

 

10



--------------------------------------------------------------------------------

7.3 Seller’s Deliveries. As of or prior to the Closing Date, Seller shall
deliver to Buyer the following:

7.3.1 Deed. The Deed;

7.3.2 Bill of Sale, Assignment and Assumption; Assignment of Intangibles. A Bill
of Sale, Assignment and Assumption of Leases and Contracts in the form of
Exhibit “E” attached hereto (the “Assignment”), executed and acknowledged by
Seller, vesting in Buyer, without warranty, except as specifically provided for
in this Agreement, Seller’s right, title and interest in and to the property
described therein free of any claims, except for the Permitted Exceptions to the
extent applicable;

7.3.3 Owner’s and FIRPTA Affidavit. An affidavit containing (i) such
certifications as are reasonable and customary to delete the standard exceptions
in the Title Insurance Commitment and (ii) the certifications required by
Foreign Investment in Real Property Tax Act in the form attached hereto as
Exhibit “I”;

7.3.4 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Insurance Policy;

7.3.5 Additional Documents. Any additional documents that the title insurance
company issuing the Title Insurance Commitment and Title Insurance Policy may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement (provided, however, no such additional document shall expand
any obligation, covenant, representation or warranty of Seller or result in any
new or additional obligation, covenant, representation or warranty of Seller
under this Agreement beyond those expressly set forth in this Agreement); and

7.3.6 Rent Roll. Rent Roll certified by Seller to be true and correct as of the
Closing Date.

7.4 Buyer’s Deliveries. As of or prior to the Closing Date, Buyer shall execute
and deliver to Seller the following:

7.4.1 Bill of Sale, Assignment and Assumption. A counterpart of the Assignment,
executed and acknowledged by Buyer;

7.4.2 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Buyer or result in any new or additional obligation, covenant,
representation or warranty of Buyer under this Agreement beyond those expressly
set forth in this Agreement);

7.4.3 Loan Assumption Documents. Such documents and agreements as Lender may
reasonably require for the Loan Assumption (as defined in Section 12.1 below);

 

11



--------------------------------------------------------------------------------

7.4.4 Cash to Close. The Cash to Close by wire transfer of good Federal funds to
the Escrow Agent for disbursement pursuant to the Closing Statement.

7.5 Closing Statement. As of or prior to the Closing Date, Seller and Buyer
shall execute and deliver a closing statement detailing the application and
disbursement of the Earnest Money Deposit and the Cash to Close, along with the
various credits, pro-rations and other financial terms and conditions for the
transactions contemplated by this Agreement.

7.6 Possession. Subject only to the rights of tenants pursuant to the Tenant
Leases, Seller shall deliver possession of the Property to Buyer at the Closing
subject only to the Permitted Exceptions.

7.7 Delivery of Books and Records. Simultaneously with Closing, Seller shall
deliver to the offices of Buyer’s Property manager or to the Real Property, as
specified by Buyer, (A) the following:

(i) Originals or true and correct copies of Tenant Leases;

(ii) Originals or true and correct copies of Warranties;

(iii) Originals or true and correct copies of any licenses and all other
Intangible Property; and

(iv) all keys and access cards or similar items for the Property.

and (B) to the extent in Seller’s or its property manager’s possession or
control, the following: all other Tenant Files; maintenance records and
warranties; plans and specifications; licenses, copies or originals of all books
and records of account, contracts, and copies of correspondence with tenants and
suppliers; receipts for deposits, unpaid bills and other papers or documents
which pertain to the Property; all advertising materials; booklets and other
items, if any, used in the operation of the Property.

7.8 Notice to Tenants. Seller and Buyer shall deliver to each tenant immediately
after the Closing a notice regarding the sale in substantially the form of
Exhibit “F” attached hereto.

ARTICLE 8

Prorations, Deposits, Commissions

8.1 Prorations. At Closing, the following items shall be prorated as of the date
of Closing with all items of income and expense for the Property being borne by
Buyer from and after (but including) the date of Closing: Tenant Receivables
(defined below) and other income and rents that have been collected by Seller as
of Closing; fees and assessments; prepaid expenses and obligations under Assumed
Contracts; accrued operating expenses; real and personal ad valorem taxes
(“Taxes”); and any assessments by private covenant for the then- current
calendar year of Closing. Specifically, the following shall apply to such
prorations and to post-Closing collections of Tenant Receivables:

8.1.1 Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing. Any additional Taxes relating to the year of Closing or prior years
arising out of a change in the use of the Real Property or a change in ownership
shall be assumed by Buyer effective as of Closing and paid by Buyer when due and
payable, and Buyer shall indemnify Seller from and against any and all such
Taxes, which indemnification obligation shall survive the Closing.

 

12



--------------------------------------------------------------------------------

8.1.2 Utilities. Buyer shall take all steps necessary to effectuate the transfer
of all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies, Seller shall ensure that all utility meters
are read as of the Closing Date. Seller shall be entitled to recover any and all
deposits held by any utility company as of the Closing Date.

8.1.3 Liens and Assessments. Certified liens and assessments for governmental
improvements as of the date of Closing, if any, shall be paid in full by Seller
and any pending liens for such improvements shall be assumed by Buyer unless the
improvements pertaining to same have been substantially completed by Closing, in
which event Seller shall pay for such liens.

8.1.4 Tenant Receivables. Rents due from tenants under Leases and operating
expenses and/or taxes payable by tenants under Leases (collectively, “Tenant
Receivables”) and not collected by Seller as of Closing shall not be prorated
between Seller and Buyer at Closing but shall be apportioned on the basis of the
period for which the same is payable and if, as and when collected, as follows:

(a) Buyer shall apply rent and other income received from tenants under Leases
after Closing in the following order of priority: (i) first, to payment of the
current Tenant Receivables then due for the month in which the Closing Date
occurs, which amount shall be apportioned between Buyer and Seller as of the
Closing Date as set forth in Section 8.1 hereof (with Seller’s portion thereof
to be delivered to Seller); (ii) second, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
including, without limitation, the Tenant Receivables described in Subsection
8.1.4(b) below (collectively, “Unbilled Tenant Receivables”), which amount shall
be delivered to Seller; (iii) third, to Tenant Receivables first coming due
after Closing and applicable to the period of time after Closing, which amount
shall be retained by Buyer; and (iv) thereafter, to delinquent Tenant
Receivables which were due and payable as of Closing but not collected by Seller
as of Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller, Notwithstanding the foregoing, Seller shall
have the right to pursue the collection of Uncollected Delinquent Tenant
Receivables for a period of one (1) year after Closing without prejudice to
Seller’s rights or Buyer’s obligations hereunder, provided, however, Seller
shall have no right to cause any such tenant to be evicted or to exercise any
other “landlord” remedy (as set forth in such tenant’s Lease) against such
tenant other than to sue for collection. Any sums received by Buyer to which
Seller is entitled shall be held in trust for Seller on account of such past due
rents payable to Seller, and Buyer shall remit to Seller any such sums received
by Buyer to which Seller is entitled within ten (10) business days after receipt
thereof less reasonable, actual costs and expenses of collection, including
reasonable attorneys’ fees, court costs

 

13



--------------------------------------------------------------------------------

and disbursements, if any. Seller expressly agrees that if Seller receives any
amounts after the Closing Date which are attributable, in whole or in part, to
any period after the Closing Date, Seller shall remit to Buyer that portion of
the monies so received by Seller to which Buyer is entitled within ten
(10) business days after receipt thereof. With respect to Unbilled Tenant
Receivables, Buyer covenants and agrees to (A) bill the same when billable and
(B) reasonably cooperate with Seller to determine the correct amount of
operating expenses and/or taxes due. The provisions of this Subsection 8.1.4(a)
shall survive the Closing.

(b) Without limiting the generality of the requirements of Subsection
8.1.4(a)(ii) above, if the final reconciliation or determination of operating
expenses and/or taxes due under the Leases shows that a net amount is owed by
Seller to Buyer, Buyer’s pro rata portion shall be paid by Seller to Buyer
within ten (10) business days of such final determination under the Leases. If
the final determination of operating expenses and/or taxes due under the Leases
shows that a net amount is owed by Buyer to Seller, Buyer shall, within ten
(10) business days of such final determination, remit to Seller Seller’s portion
of operating expenses and/or taxes for the period up to and including the
Closing Date, if, as and when received. Buyer agrees to receive and hold any
monies received on account of such past due expenses and/or taxes in trust for
Seller and to pay same promptly to Seller as aforesaid. The provisions of this
Subsection 8.1.4(b) shall survive the Closing.

8.2 Closing Costs. Closing costs shall be allocated between Seller and Buyer in
accordance with Section 1.2.

8.3 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1. then
Buyer and Seller agree to allocate such items on a fair and equitable basis as
soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within thirty (30) days of written notice. All such
rights and obligations shall survive the Closing,

8.4 Commissions. Seller and Buyer each represent and warrant to the other that,
except for the Brokers, identified in Section 1.1.6 who will be paid by when and
if the transaction contemplated by this Agreement closes, pursuant to a separate
written agreement, no real estate brokerage commission is payable to any person
or entity in connection with the transaction contemplated hereby, and each of
Seller and Buyer agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Seller or Buyer, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

 

14



--------------------------------------------------------------------------------

ARTICLE 9

Representations and Warranties

9.1 Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that:

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. This
Agreement has been, and all of the documents to be delivered by Seller at the
Closing will be, authorized and executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.

9.1.2 Conflicts and Pending Actions. To Seller’s knowledge, Seller has complied
with all applicable laws, ordinances, regulations, statutes, rules and
restrictions affecting the Property and the performance of this Agreement will
not result in any breach of or constitute any default under any agreement to
which Seller is a party or, to Seller’s knowledge, that is binding on Seller
which is in conflict with this Agreement. There is no action or proceeding
pending or, to Seller’s knowledge, threatened against Seller or relating to the
Property, which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement.

9.1.3 Notices from Governmental Authorities. Seller has not received from any
governmental authority written notice of any material violation of any laws
applicable (or alleged to be applicable) to the Property, or any part thereof,
that has not been corrected, except as may be reflected by the Property
Documents or otherwise disclosed in writing to Buyer.

9.2 Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that:

9.2.1 Organization and Authority. Buyer has been duly organized and is validly
existing in good standing in the state of Florida and is qualified to do
business in the State of Florida. Buyer has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Buyer at the
Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Buyer,
enforceable in accordance with their terms.

9.2.2 Conflicts and Pending Action. There is no agreement to which Buyer is a
party or to Buyer’s knowledge binding on Buyer which is in conflict with this
Agreement. There is no action or proceeding pending or, to Buyer’s knowledge,
threatened against Buyer which challenges or impairs Buyer’s ability to execute
or perform its obligations under this Agreement.

9.3 Survival. The representations and warranties set forth in Section 9.1 shall
survive Closing for a period of three hundred sixty (360) consecutive calendar
days from the Closing Date. The foregoing notwithstanding, Seller shall have no
liability or obligation to Buyer for a breach of any representation or warranty
provided for in this Agreement where Buyer knew or should have known of such
breach and Buyer failed to provide written notice to Seller of such breach and
afforded Seller a period of thirty (30) days to cure such breach.

 

15



--------------------------------------------------------------------------------

ARTICLE 10

Default and Remedies

10.1 Seller’s Remedies. If Buyer fails to perform its obligations pursuant to
this Agreement at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Buyer’s
representations or warranties are breached in any material respect, Seller shall
be entitled, as its sole remedy (except as provided in Sections 4.8, 4.11, 8.6.,
10.3 and 12.6 hereof), to terminate this Agreement and recover the Earnest Money
Deposit as liquidated damages and not as penalty, in full satisfaction of claims
against Buyer hereunder. Seller and Buyer agree that Seller’s damages resulting
from Buyer’s default are difficult, if not impossible, to determine and the
Earnest Money Deposit is a fair estimate of those damages which has been agreed
to in an effort to cause the amount of such damages to be certain.
Notwithstanding anything in this Section 10.1 to the contrary, in the event of
Buyer’s default or a termination of this Agreement, Seller shall have all
remedies available at law or in equity in the event that (i) Buyer or any party
related to or affiliated with Buyer is asserting any claims or right to the
Property that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Property or (ii) Seller has a claim
against Buyer for any of Buyer’s indemnity obligations under this Agreement.

10.2 Buyer’s Remedies. If Seller fails to perform or comply with any of the
covenants, agreements, terms, representations or warranties set forth in this
Agreement to be performed or complied with by Seller, Seller shall be in default
hereunder and the Earnest Money Deposit, together with any interest earned
thereon, at Buyer’s option, shall be returned to Buyer and this Agreement and
all further obligation of the parties hereunder shall terminate, except as
expressly provided to the contrary herein, or Buyer shall be entitled to enforce
this Agreement against Seller by specific performance. The preceding shall be
Buyer’s sole remedies (except as provided in Sections 4.9, 8.6, 10.3 and 11.16)
in the event of default by Seller.

10.3 Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money Deposit as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Insurance Commitment.

ARTICLE 11

Miscellaneous

11.1 Parties Bound; Assignment. This Agreement and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
(he heirs, personal representatives, successors, and assigns of each of the
parties hereto. Buyer may assign its rights under this Agreement to another
person or entity (a “Permitted Assign”) which shall be an affiliate of Buyer or
an entity controlling, controlled by, or under common control with Buyer. Buyer
shall provide notice of any such assignment not later than ten (10) days before
Closing.

 

16



--------------------------------------------------------------------------------

11.2 Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

11.3 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.

11.4 Governing Law; Venue. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state of
Florida. Venue for any actions arising out of or in any way connected with this
Agreement shall be the County in the State of Florida where the Property is
located.

11.5 TIME IS OF THE ESSENCE. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF THIS
AGREEMENT.

11.6 Confidentiality; Off-Market. The parties hereto shall make no public
announcement or disclosure of any information related to this Agreement to
outside brokers or third parties, before or after the Closing, without the prior
written specific consent of Seller, provided, however, that Buyer may, subject
to the provisions of Section 4.8 make disclosure of this Agreement or any of the
information herein to its Permitted Outside Parties as necessary to perform its
obligations hereunder and as may be required under laws or regulations
applicable to Buyer. Seller agrees it shall not market the Property to any third
party during the Inspection Period of this Agreement, provided however, to the
extent that Seller receives any unsolicited offers to purchase the Property
during the Inspection Period, Seller shall be entitled to enter into a back-up
contract providing that if Buyer timely terminates this Agreement, Seller shall
be entitled to sell the Property to any third party making an offer under such
back-up contract.

11.7 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Section 1.3.
Any such notices shall, unless otherwise provided herein, be given or served
(i) by depositing the same in the United States mail, postage paid, certified
and addressed to the party to be notified, with return receipt requested,
(ii) by overnight delivery using a nationally recognized overnight courier,
(iii) by personal delivery, or (iv) by facsimile, evidenced by confirmed
receipt. Notice deposited in the mail in the manner hereinabove described shall
be effective on the third (3rd) business day after such deposit. Notice given in
any other manner shall be effective only if and when received by the party to be
notified between the hours of 8:00 a.m. and 5:00 p.m. of any business day with
delivery made after such hours to be deemed received the following business day.
A party’s address may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice. Copies of notices are for informational purposes only,
and a failure to give or receive copies of any notice shall not be deemed a
failure to give notice. Notices given by counsel to the Buyer shall be deemed
given by Buyer and notices given by counsel to the Seller shall be deemed given
by Seller.

 

17



--------------------------------------------------------------------------------

11.8 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party, shall not be employed in the interpretation of this Agreement of
any exhibits or amendments hereto.

11.9 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein (i) all references to “day” shall mean
consecutive calendar (and not business) days and (ii) the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday for national banks in the
location where the Property is located, in which event the period shall run
until the end of the next day which is neither a Saturday, Sunday, or legal
holiday.

11.10 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 11.7 other than facsimile.

11.11 No Recordation. There shall be no recordation of either this Agreement or
any memorandum hereof, or any affidavit pertaining hereto, and any such
recordation of this Agreement or memorandum or affidavit by Buyer shall
constitute a default hereunder by Buyer, whereupon Seller shall have the
remedies set forth in Section 10.1 hereof.

11.12 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Buyer.

11.13 Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

11.14 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller, Asset Manager and Buyer only and are not for the benefit of
any third, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Buyer’s indemnity
obligation under Section 4.9 hereof.

11.15 Radon Gas. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT
HAS ACCUMULATED IN A BUILDING IN SUFFICIENT

 

18



--------------------------------------------------------------------------------

QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME.
LEVELS OF RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN
BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING
MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.

11.16 Attorneys’ Fees, Costs and Expenses. In any action or proceeding arising
out of this Agreement, the prevailing party in such action or proceeding, shall
be entitled to recover from the other party thereto, the reasonable attorneys’
fees, including one or more appeals, court costs, filing fees, publication costs
and other expenses.

11.17 WAIVER OF JURY TRIAL. EACH OF SELLER AND BUYER WAIVE TRIAL BY JURY IN ANY
ACTION ARISING OUT OF, OR IN ANYWAY CONNECTED WITH, THIS AGREEMENT.

11.18 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.

11.19 Section 1031 Exchange. The parties acknowledge that Seller and Buyer may
effect an IRC Section 1031 tax deferred exchange. Either party’s rights under
this Agreement may be assigned to a qualified intermediary, for the purpose of
completing such an exchange. Seller and Buyer agree to cooperate with each other
and the qualified exchange intermediary in a manner necessary to complete the
exchange, provided that neither Seller nor Buyer shall not incur any additional
expense or liability. Each party shall cooperate with the other in executing and
delivering such documents as may be reasonable and necessary.

11.20 Reimbursement for Certain Legal Fees. In the event that Closing does not
occur (and which such event is not due to actions or inactions of Buyer) then
Seller shall reimburse Buyer the amount of $15,000 for certain legal fees Buyer
incurred in connection with the negotiation of the transactions contemplated by
this Agreement and the Lease.

ARTICLE 12

Lender Consent

12.1 The Mortgage Loan. Buyer acknowledges that the Property is subject to that
certain mortgage loan (the “Loan”), wherein Seller is the borrower and Berkadia
Commercial Mortgage LLC is the servicer and LNR Property LLC is special servicer
(collectively, “Lender”). The Loan is evidenced by certain loan documents (the
“Loan Documents”) true and correct copies of which have been delivered to Buyer
on a CD ROM disk. By its execution and delivery of this Agreement, Buyer
acknowledges that it has received copies of the Loan Documents. Buyer further
agrees and acknowledges that if the transaction contemplated by this Agreement
is to close prior to the maturity date of the Loan (currently February 5, 2015)
it shall be an express condition precedent to Seller’s obligation to proceed to
Closing and sell the Property to Buyer and Buyer’s obligations to proceed to
Closing and purchase the Property from Seller that (i) the transaction
contemplated by this Agreement be approved by Lender as to the

 

19



--------------------------------------------------------------------------------

sale and (ii) Buyer assumes the Loan (the “Loan Assumption”), all on terms and
conditions satisfactory to each of Seller and Buyer in each party’s sole and
absolute discretion (the foregoing approvals by Lender being the “Lender
Consent”). Seller agrees that it shall diligently pursue obtaining Lender
Consent promptly upon the mutual execution and deliver of this Agreement and the
Lease and Buyer’s timely putting up the Earnest Money Deposit with Escrow Agent.
As part of obtaining Lender Consent, Seller shall obtain a release of the
Property and the Loan from certain cross default provisions contained in the
Loan Documents. Buyer agrees that it shall cooperate with the reasonable
requests of both Seller and Lender to provide such information about Buyer and
complete such documentation as may be reasonably necessary for applying for the
Lender Consent.

12.2 The Loan Assumption. In connection with the Lender Consent, Buyer agrees
and acknowledges that it shall:

12.2.1 Form a single purpose entity as a wholly owned subsidiary of Buyer to
take title to the Property at Closing, undertake the Loan Assumption in
compliance with Lender’s requirements and assign this Agreement to such single
purpose entity;

12.2.2 Obtain any required rating confirmations and pay rating agency fees and
expenses, as may reasonably be required,

12.2.3 Provide a guarantor for the limited recourse guaranty, which guarantor
shall meet the requirements of Lender;

12.2.4 Obtain and provide such endorsements to the mortgagee title insurance
policy for the Loan as Lender may reasonably require;

12.2.5 Fund such reserves for taxes, insurance, repairs and similar matters as
Lender may reasonably require; and

12.2.6 Otherwise cooperate with such requests of Seller and Lender that may
reasonably be required to complete the Loan Assumption.

Any and all assumption fees and costs, charged by Lender for the Loan
Assumption, including Lender’s attorneys’ fees and costs shall be shared 50%
each between Seller and Buyer.

12.3 Outside Date for Lender Consent. In the event that Seller has not obtained
Lender Consent by December 5, 2014, then Seller and Buyer shall proceed to
Closing as soon as reasonably possible after December 5, 2014, but not later
than February 5, 2015 (the “Outside Closing Date” ), without the need to obtain
the Lender Consent. In the event that Closing has not occurred by the Outside
Closing Date due to a default under this Agreement by Seller or the failure of
Seller to otherwise perform under this Agreement, then Buyer (as Tenant) shall
have the right to terminate the Lease within fifteen (15) days of the Outside
Closing Date by way of written notice to Seller.

12.4 Loan Assumption Amount. Prior to Closing, Seller shall obtain an estoppel
letter from Lender indicating what the outstanding principal balance of the Loan
is, as of the Closing Date (the “Loan Assumption Amount”). At Closing, Buyer
shall be entitled to a credit

 

20



--------------------------------------------------------------------------------

against the Purchase Price for the Loan Assumption Amount, representing the
amount of the Loan which Buyer shall assume. Buyer shall not be entitled to a
credit for any reserves or similar accounts which Seller has maintained with
Lender, such amounts being the sole and exclusive property of Seller.

ARTICLE 13

Promed Termination; Lease Approval

13.1 Existing Lease. Seller and Buyer acknowledge and agree that Seller, as
landlord, and Promed, LLC, a Florida limited liability company (“Promed”), as
tenant, entered into that certain Office Lease, dated as of December 11, 2012
(the “Existing Lease”). In the event that Seller has not obtained and delivered
to Buyer a termination agreement (the “Promed Termination Agreement”) between
Seller and Promed within ninety (90) days following the Effective Date, Buyer
shall have the right to terminate this Agreement by providing written notice to
Seller (the “Termination Letter”), Upon Seller’s receipt of the Termination
Letter, this Agreement shall terminate and be null and void and of no further
force and effect, except those provisions that survive the termination of this
Agreement.

13.2 Lease Approval. Seller and Buyer acknowledge and agree that if Seller does
not obtain Lender’s consent to the Lease within sixty (60) days following the
Effective Date, Buyer shall have the right to terminate this Agreement by
providing written notice to Seller (the “Lease Termination Letter”). Upon
Seller’s receipt of the Lease Termination Letter, this Agreement shall terminate
and be null and void and of no further force and effect, except those provisions
that survive the termination of this Agreement.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

21



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

COMMERCIAL STATION LLC, a Florida limited liability company

as Seller

and

UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,

a Florida corporation, and/or its Permitted Assigns

as Buyer

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

      SELLER: WITNESSES:     COMMERCIAL STATION LLC, a Florida limited liability
company     By:   BIP MMM LLC, a Delaware limited liability company LOGO
[g570825ex10_2pg26a.jpg]       By:   LOGO [g570825ex10_2pg26c.jpg] Print Name:  

Beth Wallace

        Scott Brenner, Manager

LOGO [g570825ex10_2pg26b.jpg]       Date of Execution:  

7/12/13

Print Name:  

Lena Chapman

          (As to Seller)        

 

22



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

COMMERCIAL STATION LLC, a Florida limited liability company

as Seller

and

UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,

a Florida corporation, and/or its Permitted Assigns

as Buyer

 

      BUYER: WITNESSES:     UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY, a
Florida corporation, and/or its Permitted Assigns LOGO [g570825ex10_2pg27a.jpg]
    By:   LOGO [g570825ex10_2pg27c.jpg] Print Name:  

Beth Wallace

    Its:  

Chief Admin Officer

    Print Name:  

Stephen Donaghy

LOGO [g570825ex10_2pg27b.jpg]       Print Name:  

Lena Chapman

    Date of Execution:  

7/12/13

  (As to Buyer)      

 

23